Citation Nr: 0719801	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  03-10 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral plantar 
fasciitis and osteoarthritic changes at the metatarsal heads.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1961 to May 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Chicago, Illinois.  The Board denied service 
connection for the claimed disability by a decision dated 
February 22, 2005.

The veteran appealed the Board's decision with respect to his 
bilateral foot claim to the United States Court of Appeals 
for Veterans Claims (Court).  In March 2006, a Joint Motion 
for Partial Remand (motion) was submitted to the Court by 
which a partial vacate was sought.  The Court granted the 
motion later that same month.  In October 2006, the Board 
remanded the bilateral foot claim for further development.  
As the requested development has been accomplished, the case 
is again before the Board for appellate consideration.

The Board notes that after the last supplemental statement of 
the case, issued February 2007, the veteran submitted a 
treatment report and a letter from M.J.W., DPM, dated in 
November 2002 and March 2007, respectively.  A waiver of 
initial agency of original jurisdiction (AOJ) consideration 
was not provided.  However, the treatment report is 
duplicative of evidence that was first considered by the AOJ 
in a March 2003 statement of the case.  The letter noted that 
Dr. M.W. performed surgery on the veteran in 1985 and that 
those records were unavailable.  However, the Board notes 
that the record does contain the operative report of the 
veteran's 1985 surgery performed by Dr. M.W., which was 
considered in the March 2002 rating decision.  Therefore, the 
veteran is not prejudiced here if the Board proceeds and 
decides this claim on the merits.

In October 2003, the appellant testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge (VLJ).  A transcript of that hearing is of record. 




FINDING OF FACT

Competent clinical evidence of record does not establish that 
the veteran's current bilateral plantar fasciitis disability 
is related to active service and the initial manifestation of 
osteoarthritic changes at the metatarsal heads was many years 
after service.


CONCLUSION OF LAW

Bilateral plantar fasciitis and osteoarthritic changes at the 
metatarsal heads were not incurred in or aggravated by 
service, nor may arthritis be presumed to have been incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable AOJ decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

VA satisfied its duty to notify as to the claim by means of 
August 2001, May 2004, and November 2006 letters from VA to 
the appellant.  These letters informed him of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit pertinent evidence and/or information in 
his possession to the AOJ.  Additionally, the November 2006 
letter informed the veteran as to the law pertaining to the 
assignment of a disability rating and effective date as the 
Court required in Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although the notice was provided to the 
appellant after the initial adjudication, the claim was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and Dingess/Hartman.  After the notice was 
provided, the case was readjudicated and a Supplemental 
Statement of the Case was provided to the veteran.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial to him.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim, to include testimony at a 
hearing before a Decision Review Officer (DRO) and 
videoconference hearing before the undersigned VLJ.  The 
Board has carefully reviewed his statements and testimony and 
concludes that there has been no identification of further 
available evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim as been obtained.

Legal criteria 

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2006).



Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The veteran asserts that service connection is warranted 
because he was given the wrong size shoes in service and that 
this resulted in his bilateral foot and leg disabilities.  

The first question for consideration in evaluating a service 
connection claim is whether the competent evidence 
demonstrates a current disability.  In the present case, a VA 
examiner in January 2007 diagnosed the veteran with bilateral 
plantar fasciitis and osteoarthritis of the metatarsal heads 
of both feet.  Based on this evidence, the Board finds a 
current disability and the first element of a service 
connection claim is therefore satisfied.

With respect to an in-service incurrence, service medical 
records disclose that the veteran was seen in December 1962 
for an exostosis of the dorsum of the right foot.  There was 
reddened skin over the top.  It was indicated that there was 
irritation by shoe.  The veteran related that all shoes, 
except for tennis shoes, caused this irritation.  He was seen 
in the surgery clinic later that day.  An examination 
revealed a proximal bone structure on the dorsum of the foot.  
An X-ray study of the right foot revealed a small soft tissue 
projection lateral to the first cuneiform bone.  There was no 
apparent bone involvement.  It was suggested that the veteran 
change his shoes.  On a report of medical history in April 
1964, the veteran denied bone or joint deformity, foot 
trouble or a "trick" or locked knee.  The clinical 
separation examination in April 1964 demonstrated that the 
lower extremities were evaluated as normal.  The Board notes 
that the service medical records are devoid of any mention of 
plantar fasciitis.    

Following service, there is no indication of any problems 
involving the feet until 1985, when the veteran underwent 
surgery for bilateral hammertoes.  See November 1985 
Operative Report from St. Margaret's Hospital.  In making its 
decision, the Board notes that the lapse of time between 
service separation and the earliest documentation of current 
disability is a factor for consideration in deciding a 
service connection claim.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  Therefore, in the absence of 
demonstration of continuity of symptomatology, the Board 
finds that the initial findings of a bilateral foot 
disability many years after the veteran's discharge from 
service to be too remote from service to be reasonably 
related to it.  Moreover, as discussed below, the probative, 
competent medical evidence of record does not causally relate 
the veteran's current disability to active duty.

The veteran was afforded a VA examination of the feet in 
September 1998.  He asserted that he was always fitted with 
the wrong size shoe in service and that at one point he 
bought a larger shoe from a quartermaster and that this 
improved his foot pain.  He related that on one occasion, he 
was profiled to restrict him from running or walking 
exercises.  Following an examination, the diagnoses were as 
follows:  no evidence of hammertoe deformity; plantar 
fasciitis, bilaterally; and osteoarthritic changes at the 
metatarsal heads, most notable at the first metatarsal heads 
bilaterally, with mild tenderness.  The examiner commented 
that plantar fasciitis is a common condition and can be 
somewhat disabling, but that there was no evidence it was 
service-connected.  He added that the osteoarthritic changes 
also did not appear to be service-connected.  The examination 
report noted that the claims folder did not include any 
military medical records and there were no other records 
present at the time of the examination.  Additionally, the 
Board also notes that while the veteran was noted to have 
peripheral neuropathy in the lower extremities, this has been 
attributed to his low back disability, and is not a separate 
disability.  See November 2002 statement by M.J.W., DPM.

Upon VA examination in January 2007, the veteran was 
diagnosed with bilateral plantar fasciitis and osteoarthritis 
of the metatarsal heads of both feet.  After reviewing the 
claims folder, including the veteran's service medical 
records, and performing a physical examination, the VA 
examiner opined that it is less likely than not that the 
veteran's plantar fasciitis and osteoarthritis of the 
metatarsal heads are related to his military service.  The 
examiner supported his opinion by citing the fact that there 
was no specific treatment for plantar fasciitis or 
osteoarthritis of the metatarsal heads in service.  The VA 
examiner also cited the long period time after service before 
the veteran sought medical intervention with regard to his 
current bilateral plantar fasciitis and osteoarthritis 
disabilities.  The Board places a high probative value on the 
2007 VA examination report because the claims folder was 
reviewed and a detailed supporting rationale was provided.  
Further, there is no competent clinical evidence of record 
linking the veteran's bilateral foot disability to service.  
Based on the foregoing, the Board finds that service 
connection is not warranted for the claimed disability.

The veteran has expressed a belief that his bilateral plantar 
fasciitis and osteoarthritis of the metatarsal heads are 
causally related to active service.  However, the Board notes 
that the veteran has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

As previously noted, in order to establish service connection 
on a presumptive basis, the veteran's arthritis must have 
become manifest to a degree of 10 percent or more within one 
year from the date of termination of his period of service.  
In this case, there is no evidence that the veteran's 
arthritis manifested itself to a compensable degree within 
one year of his separation from service.  In fact, the record 
reflects that the first reported clinical diagnosis of 
arthritis was in 1998, which was many years after service.  
Hence, the Board finds that evidence of record does not 
establish that the veteran is entitled to service connection 
on a presumptive basis for his current osteoarthritis of the 
metatarsal heads of both feet.

In conclusion, the probative, competent evidence does not 
relate the veteran's current bilateral foot disability to his 
active service.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for bilateral plantar fasciitis and 
osteoarthritic changes at the metatarsal heads is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


